Citation Nr: 0610808	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  94-48 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for memory loss, 
claimed as due to service-connected residuals of 
cerebrospinal meningitis.

2.  Entitlement to an increased evaluation for residuals of 
cerebrospinal meningitis with bilateral hearing loss and 
tinnitus, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1946 to 
November 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The veteran subsequently perfected this 
appeal.

In November 1996, the Board remanded this case.  A RO hearing 
was held in March 1997 and a transcript of that hearing is 
associated with the claims folder and has been reviewed.  The 
August 1999 supplemental statement of the case (SSOC) 
incorporated the issues of service connection for headaches 
and memory loss secondary to cerebrospinal meningitis, noting 
that these issues were inextricably intertwined with the 
claim for increase.

In June 2000, the Board denied the benefits sought on appeal.  
The veteran subsequently appealed this decision to the Court 
of Appeals for Veterans Claims (Court).  In March 2002, the 
Court issued a Memorandum Decision vacating and remanding the 
Board's June 2000 decision regarding the veteran's claims for 
entitlement to an increased rating for residuals of 
cerebrospinal meningitis, and for entitlement to service 
connection for headaches and memory loss.

In June 2003, the Board remanded this case for additional 
development.  By rating decision dated in December 2003, the 
RO granted service connection for right ear hearing loss and 
bilateral tinnitus, and continued the 10 percent evaluation 
for the residuals of cerebrospinal meningitis.  The RO also 
continued the denial of service connection for headaches and 
memory loss secondary to cerebrospinal meningitis.  In August 
2004, the Board remanded the case for further development.  

By rating decision dated in October 2005, the RO granted 
service connection for tension migraine headaches, and 
assigned a 10 percent evaluation, effective March 22, 1993.  
Because the veteran was awarded a complete grant of the 
benefit sought with respect to that matter, it is not 
currently on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  
Nevertheless, according to the representative's February 2006 
memorandum, the veteran indicated that his service-connected 
migraine headaches warrant an evaluation in excess of 10 
percent.  Thus, the veteran's increased rating claim is 
referred to the RO for the appropriate development.  

Finally, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Smith v. Nicholson, No. 
01-623 (U.S. Vet. App. April 5, 2005), that reversed a 
decision of the Board, which concluded that no more than a 
single 10 percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  The VA disagrees with the Court's 
decision in Smith and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  Once a final decision is reached on appeal in the 
Smith case, the adjudication of any tinnitus cases that have 
been stayed will be resumed.  Because the veteran's claim was 
filed prior to June 13, 2003, and an evaluation in excess of 
10 percent is being sought for residuals of meningitis, to 
include tinnitus, the veteran's claim for an increased 
evaluation for residuals of cerebrospinal meningitis with 
tinnitus and bilateral hearing loss will not be addressed in 
this decision.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  Medical evidence fails to show that the veteran currently 
has a chronic disability manifested by memory loss.


CONCLUSION OF LAW

A chronic disability manifested by memory loss was not 
incurred in or aggravated by service, and is not proximately 
due to or the result of the veteran's service connected 
residuals of cerebrospinal meningitis.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.30, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claims were initially 
adjudicated long before the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id at 121.  However, the 
Court also stated that the failure to provide to provide such 
notice in connection with adjudications prior to enactment of 
the VCAA was not error and that in such cases, the claimant 
is entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in February 2003, July 
2003 and August 2004, as well as by the SSOCs issued during 
the course of the appeal.  The originating agency 
specifically informed the veteran to submit any pertinent 
evidence in his possession, informed him of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded 
appropriate VA examinations.  The claims folder contains 
service medical records and post-service medical records, 
which will be addressed as pertinent, particularly, the 
veteran's VA outpatient treatment records from Grand Junction 
and VA examination reports.  In addition, neither the veteran 
nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the veteran's service 
connection claim, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the veteran under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).


Legal Criteria - Service Connection

The Board has reviewed all evidence in the veteran's claims 
folder, which includes, but is not limited to, his 
contentions, service medical records and VA medical evidence.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2005).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

The veteran asserts that he is entitled to service connection 
for memory loss, secondary to his in-service (February 1946) 
episode of cerebrospinal meningitis.  He reports that his 
memory loss became noticeable, particularly for childhood 
events, at the time of his discharge from the service.  The 
Board also observes that in his November 2004 statement, he 
stated that there was a gradual realization of memory loss 
prior to his bout with meningitis.  

The Board finds that service connection for memory loss is 
not warranted because there is no competent medical evidence 
showing that the veteran currently has a chronic disability 
manifested by memory loss.  

On March 1993 VA examination, the veteran reported remote 
memory loss, particularly in events prior to and during his 
period of military service.  Mini-mental status examination 
was normal; for instance, the veteran was able to count back 
from 100 by 7's; was able to spell the word "ROW" 
backwards, and was able to recall three times without 
difficulty.  Diagnosis was history of meningitis, while in 
the service.  The examiner did not diagnose the veteran with 
a disability manifested by memory loss.

During an April 1998 VA examination, the veteran reported 
having remote memory loss; diagnosis was a "sense of memory 
loss as described above."  

Also in April 1998, the veteran underwent a psychiatric 
evaluation and reported remote memory loss.  At the 
conclusion of the examination, the examiner opined that "the 
aspects of the veteran's memory loss he described seem 
normal.  His reported memory loss is clearly for events, as 
opposed to knowledge about friends, orientation, location, or 
even education material, which would serve as a foundation 
for later studies.  He is clear his memory was not a problem 
in school and there does not appear to be any significant 
consequence to the loss of memory other than his concern 
about this."  

More recently, in July 2005, the veteran's neurological 
examination was described as non-focal with good recent and 
remote memory.  On examination, the veteran was alert and 
oriented as to person, place, and time, without aphasia or 
dysarthria.  He recalled two presidents and could remember 
three out of three objects immediately, and three out of 
three objects in two minutes.  He could perform serial sevens 
times two.  He was able to spell "WORLD" forward and 
backwards, and could recall his address, phone number, and 
birthday without difficulty.  He had good repetition of 
complex sentences.  Based on the examination, the examiner 
concluded that the veteran had no apparent memory impairment.  

Review of the VA treatment records associated with the claims 
folder fails to show any complaints of memory loss or a 
diagnosis of a disability manifested by memory loss.  Without 
a currently diagnosed disability, service connection may not 
be granted.  See Brammer, supra.  

Since there is no medical evidence showing that the veteran 
currently has a chronic disability manifested by memory loss, 
the preponderance of the evidence is against his claim and it 
must be denied.  


ORDER

Entitlement to service connection for memory loss, claimed as 
due to service-connected residuals of cerebrospinal 
meningitis, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


